 In the Matter of AMERICAN OIL COMPANYandOILWORKERS INTER-NATIONAL UNION, LOCAL No. 403, C. I. O.Case No. 5-R-160.Decided November 16, 1944Mr. C. H. Thompson,of Baltimore, Md., for the Company.Mr. T. J. McCarthy,of Arlington, Va., for the Union.Mr. Ben Grodsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Oil Workers International Union,Local No. 403, C. I. 0., herein called the Union, alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of American Oil Company, Baltimore, Maryland, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Sidney J. Barban,Trial Examiner.Said hearing was held at Baltimore, Maryland,on October 16, 1944.The Company and the Union appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYAmerican Oil Company is a Maryland corporation with its prin-cipal place of business at Baltimore, Maryland, where it is engagedin the distribution and marketing of petroleum and petroleum by-products.During 1943 the Company received many million gallons,of gasoline and motor oils from points outside the State of Maryland. -Such gasoline and motor oils were blended and stored in Maryland59 N. L.R. B., No. 68.320 AMERICAN OIL COMPANY321and were ultimately shipped to points in many States and the Districtof Columbia.During 1943 the Company shipped to its plants inVirginia, from points outside the State of Virginia,in excess of500,000 gallons of gasoline and motor oils.The only plants involvedin this proceeding are the Company's plants at Warrenton, Win-chester, Culpeper, and Fredericksburg, all in the State of Virginia.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDOil Workers International Union, Local No. 403, affiliated with theCongress of Industrial Organizations, is a labor organization admittingto membership employees of the Company.'M. THE QUESTIONCONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of the Company's em-ployees until the Union has been certified by the Board in an appro-priate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate 2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit comprising all of the Company's employees,including plant managers at its plants located at Warrenton, Win-chester, Culpeper and Fredericksburg, Virginia, but excluding branchmanagers, and all other supervisory employees.The Company con-tends that plant managers should be excluded from the unit becausethey are supervisory employees and contends further that each plantshould constitute a separate bargaining unit because of varying condi-tions in each community and lack of interchange of employees.The Company has three principal divisions in which its plants inVirginia are set up.One division is administered throughan office ini The facts elicited at the hearing clearly prove that, although the Company refused soto stipulate,the Union is a labor organization within the meaning of Section 2(5) of theNational Labor Relations Act.3 The Field Examiner reported that the Union submitted 7 cards, all of which bore ap-parently genuine original signatures;that the names of all persons appearing on the cardswere listed on the Company's pay roll which contained the names of 8 employees in thealleged appropriate unit ; and that the cards were dated June 1944. 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDRoanoke, Virginia, another through an office at Richmond, Virginia,and the third through an office in Washington, D. C.The Washington:office has under its supervision plants at Rosslyn, Warrenton, Win-chester, Culpeper, and Fredericksburg in Virginia, and LaPlata inMaryland.All Virginia plants under the Washington office are lo-cated in the same general area in northern Virginia, the farthest from,Washington being Winchester, Virginia, about 70 miles from Washing-ton.LaPlata, Maryland, is separated from the other plants by thePotomac River and is approximately 25 miles from Washington.The Board had occasion to consider the matter of a unit of employeesof two plants of the Washington office division. In that case 3 wewere asked to establish and we found appropriate, a unit of employees-of the Company's South Washington and Rosslyn plants.These twoplants have since been merged and both are presently known as theRosslyn plant.The Union currently represents employees of thisplant.The plants involved in this proceeding are storage facilities forpetroleum products.These products are brought into each plant bytransport truck or tank car and are stored there in large storage tanksand drums.The products are then redistributed to the Company'&customers in trucks owned by the Company and driven by truckdrivers in the Company's employ at each plant.There are three em-ployees at the Warrenton plant : a plant manager and two truckdrivers.At Winchester there are four employees : a branch manager,a plant manager, and two truck drivers.At Culpeper there are threeemployees : a branch manager, a plant manager, and a truck driver.At Fredericksburg there are three employees : a branch manager, aplant manager-truck driver, and a truck driver.The Union has made no attempt to organize the employees in anyof the Company's divisions except the Washington division.Organi-zation of the Company's employees at the plants at Warrenton, Win-chester, Culpeper, and Fredericksburg was undertaken by the Unionat the request of the employees involved.No attempt has been madeto organize the employees in the LaPlata, Maryland, plant, the onlyother plant in the Washington division, because no request was made.The Company does not urge that employees in the LaPlata plantshould be included in the unit.The Company contends that each plantconstitutes a separate appropriate unit because the plants are notinterrelated, their operations are separate and distinct, and the prob-lems at one plant are not essentially those at the others.While thereis no interchange of employees, there is a single wage scale applicableto all these plants and working conditions are similar.The Companyalso has a uniform vacation policy, leave of absence policy, sick leaveMatter of American Oil Company,7N. L. R.B. 210. AMERICAN OIL COMPANY323policy, annuity program, and group insurance program open to allemployees in all the plants in question.Under the circumstances itis clear that employees at the four Virginia plants involved hereinhave sufficient community of interest to be treatedas a single unitfor the purposes of collective bargaining.We shall, therefore, in-clude employees in the Company's Warrenton, Winchester, Culpeper,and Fredericksburg plants, all in the State of Virginia, in theproposed unit.The .Company contends that the plant managers should be excludedfrom the proposed unit because they are supervisory employees.TheUnion contends that, in the plants in question, they are for the mostpart clerical employees whoalso act asyardmen and to some extentperform the same duties as the truck drivers.However, the plantmanagershave the power to recommend the hire, discharge, anddiscipline of employees, and their-recolnmendations are given effectiveweight. In the Fredericksburg plant there is a plant manager-truckdriver.While this employee drives a truck about half the time, henevertheless has the same powers and duties of supervision as theother plantmanagers.We shall exclude the plantmanagers atWinchester,Warrenton, and Culpeper and theplant manager-truckdriver at the Fredericksburg plant from the appropriatebargainingunit.We find that all truck drivers at the Company's plants at Warren-ton,Winchester, Culpeper, and Fredericksburg, Virginia, but exclud-ing branch managers, plantmanagers, the plantmanager-truck driverat the Fredericksburg plant, and all other 'supervisoryemployeeswith authority to hire, promote,discharge,discipline,or otherwiseeffect changesin the status of employees, or effectivelyrecommendsuch action, constitute a unit appropriate for the purposes of collectivebargainingwithin themeaning of Section 9(b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.The Regional Director is hereby authorized to conductthe election in whole or in part by mail.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American OilCompany, Baltimore, Maryland, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Fifth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during thesaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves-in person at the polls, but excludingthose employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion, to determine whether or not they desire to be represented by OilWorkers International Union, Local No. 403, C. I. 0., for the purposesof collective bargaining.